DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 06/03/2022 has been entered.  Claims 1, 3-4, 6, 8-9, 11, and 13-14 are now pending. 

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Nemeth et al. (US 2020/0145143 A1) in view of Liu et al. (US 2021/0376987 A1), and further in view of Xiong et al. (US 2021/0211241 A1).
Regarding claim 1:
Nemeth discloses a method of transmitting uplink control information by a user equipment 
(UE) (Fig. 1, 110), the method comprising:  configuring, by the UE, a first hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook and a second HARQ-ACK codebook simultaneously (Fig. 2, HARQ codebook for sub-slot N and HARQ codebook for sub-slot N+1; Para. [0030]); receiving, by the UE, first physical uplink control channel (PUCCH) resource set information corresponding to the first HARQ-ACK codebook and a second PUCCH resource set information corresponding to the second HARQ codebook (Para. [0029], [0030], and [0034]); receiving, by the UE, subslot related indication information (Para. [0031], K1 value);  receiving, by the UE, a physical downlink shared channel (PDSCH) (Par.a [0028]; and  in response to the reception of the PDSCH,  transmitting, by the UE, uplink control information comprising HARQ feedback information based on the subslot related indication information using an PUCCH resource, wherein the PUCCH resource is determined from one of the first PUCCH resource set information and the second PUCCH resource set information (Para. [0028]-[0031], and [0037]-[0042]).
Nemeth does not disclose wherein the PDSCH is associated with a PDSCH group identity (ID), and wherein the PDSCH group ID is used for the transmission of the uplink control information comprising the HARQ feedback information.
Liu teaches a PDSCH is associated with a PDSCH group identity (ID), and wherein the PDSCH group ID is used for the transmission of uplink control information comprising HARQ feedback information (Para. [0077]; a type of a service, which may be identified by a DAI or a DAI range, corresponds to a PDSCH group identity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nemeth in view of Liu to include the feature that the PDSCH is associated with a PDSCH group identity (ID), and wherein the PDSCH group ID is used for the transmission of the uplink control information comprising the HARQ feedback information, in order to optimize PUCCH resource configurations of uplink control information transmission for different service types that may, e.g., require different levels of delay sensitivities. 
Further, Nemeth does not disclose the subslot related indication information is received through UE-specific radio resource control (RRC) signaling. 
Xiong teaches subslot related indication information is received through UE-specific radio resource control (RRC) signaling (Para. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nemeth in view of Xiong to include the feature that the subslot related indication information is received through UE-specific radio resource control (RRC) signaling, in order to enable the base station to configure different uplink timing resources to different UEs.

 	Regarding claim 3:
Nemeth further wherein the transmission of the uplink control information is associated with a control resource set (CORESET) for a downlink control information (DCI) (Para. [0028], PUCCH resources scheduled by a DCI; a DCI requires control resource set for carrying the DCI).
 	Regarding claim 4:
Nemeth further discloses wherein the one of the first PUCCH resource set information and the second PUCCH resource set information includes information of the number of subslots configured within one slot (Para. [0031]). 
	Regarding claims 6, 8-9, 11, 13, and 14:
	Claims 6, 8-9, 11, 13 and 14 are directed to features similar to those recited by claims 1, 3, and 4.  The same portions of the cited prior art and rationales set forth in the rejections of claims 1, 3, and 4 are also applicable.

Response to Arguments
Applicant’s arguments with respect to rejections of claim 1 under 35 U.S.C. 103 have been considered but are moot in view of the new ground of rejection under 35 U.S.C. 103 based on a newly cited prior-art reference.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465